Order filed December 2, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00747-CV
                                  ____________

      IN THE INTEREST OF M.R., AND N.R., CHILDREN, Appellant

                                       V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 20CP0074

                                  ORDER

      The clerk’s record was filed October 24, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s order, if any, appointing
Sandra Wann as appellate counsel for S.R.
       The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before December 7, 2022, containing the trial court’s order, if
any, appointing Sandra Wann as appellate counsel for S.R.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.